         Case 1:20-cv-03399-JSR Document 16
                                         15 Filed 05/21/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 HONG KONG UCLOUDLINK NETWORK
 TECHNOLOGY LIMITED and
 UCLOUDLINK (AMERICA), LTD.,

                Plaintiffs,                          Civil Action No. 1:20-cv-03399-JSR

        v.

 SIMO HOLDINGS INC.,

                Defendant.


             ORDER GRANTING ORAL MOTION FOR ALTERNATE SERVICE

       During a telephonic conference held on May 21, 2020, Plaintiffs Hong Kong uCloudlink

Network Technology Ltd. and Ucloudlink (America), Ltd. (collectively, “uCloudlink”) orally

moved for an order allowing alternate service of the complaint on defendant SIMO Holdings Inc.

(“SIMO”) pursuant to Federal Rule of Civil Procedure 4(f)(3). See Zhang v. Baidu.Com Inc.,

293 F.R.D. 508 (S.D.N.Y. June 7, 2013). Specifically, uCloudlink sought leave to serve the

complaint electronically on SIMO’s counsel of record in a co-pending case before this Court

involving the same parties and patent, SIMO Holdings Inc. v. Hong Kong uCloudlink Network

Technology Ltd. and Ucloudlink (America), Ltd., Case No. 18-CV-05427-JSR. Having

considered the motion, the Court is of the opinion that service on SIMO’s domestic counsel is

appropriate under Rule 4(f)(3). Accordingly, Plaintiffs’ motion is hereby GRANTED.



        May 21
Dated:___________________, 2020
                                            Hon. Jed S. Rakoff
                                            United States District Court




                                               1
